Citation Nr: 0500669	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for residuals of a 
fracture of the right ring finger.

3.  Entitlement to service connection for folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from July 1980 
to August 2001, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The issues of service connection for residuals of a fracture 
of the right ring finger and for folliculitis will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have a bilateral shoulder disorder that is 
etiologically related to his military service.


CONCLUSION OF LAW

A bilateral shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the April 
2002 rating decision as well as the April 2003 Statement of 
the Case issued in connection with the veteran's claim for 
service connection for a bilateral shoulder disorder have 
notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, the RO sent a letter in December 2001 
to the veteran that specifically informed him of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file.  The Board observes that an 
attempt was also made to obtain VA medical records identified 
by the veteran in his May 2002 Notice of Disagreement; 
however, an electronic check for treatment records at the 
Louisville VA Medical Center indicated that there were no 
progress notes available.  In addition, the veteran was 
afforded a VA general medical examination in January 2002 in 
connection with his claim for service connection for a 
bilateral shoulder disorder.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

The Board acknowledges the veteran's contention that the 
January 2002 VA examiner did not review his claims file or 
offer an opinion as to whether his bilateral shoulder 
disorder is related to his military service.  Under the VCAA, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that an additional VA 
examination is unnecessary to decide the claim because such 
an examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the medical evidence of record indicates 
that the veteran does not have a current diagnosis of a 
bilateral shoulder disorder.  Therefore, because there is no 
current diagnosis for a bilateral shoulder disorder that 
could be related to any event, injury, or disease in service, 
the Board finds that an additional VA examination is 
unnecessary.

The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Therefore, the Board finds that disposition of the 
appellant's claim for service connection for a bilateral 
shoulder disorder is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
July 1980 to August 2001.

Service medical records indicate that the veteran was 
provided an enlistment examination in June 1980 during which 
no clinical abnormalities of the upper extremities were 
noted, and he denied having a painful or "trick" shoulder. 
The veteran later sought treatment in November 1984 after 
having hit his left shoulder and right knee when his tank 
flipped over.  He complained of pain and stiffness in his 
left shoulder, but an examination revealed him to have full 
range of motion without edema.  An x-ray of his left shoulder 
revealed nothing to suggest a fracture, dislocation, or 
osseous disease, and the soft tissues were unremarkable.  The 
radiologist listed his impression as a normal left shoulder.  

The veteran was thereafter provided a periodic examination in 
March 1986 and 
a retention examination in April 1999, but neither of these 
examinations noted the veteran as having any clinical 
abnormalities of the upper extremities.  The veteran had also 
denied having a medical history of a painful or "trick" 
shoulder in May 1989.  The veteran returned for treatment in 
April 1999 with complaints of left shoulder pain secondary to 
weight lifting.  He was noted as having decreased range of 
motion, as he could not abduct or elevate past 90 degrees, 
but there was no apprehension, click, or crepitus.  He was 
assessed as having a rotator injury and was diagnosed with 
left shoulder impingement syndrome.  A radiologic examination 
report dated in April 1999 shows that an x-ray of the 
veteran's left shoulder did not reveal any fractures, 
dislocations, or significant abnormalities.  The veteran was 
later seen in August 1999 with continuing complaints of left 
shoulder pain.  Medications had been prescribed previously, 
and the veteran did indicate that his shoulder had been 
improving.  A physical examination revealed both of his 
shoulders to have a normal range of motion as well as normal 
strength, but his left shoulder was slightly guarded.  He was 
diagnosed with left shoulder impingement syndrome.  He 
continued to complain of left shoulder pain in January 2000.

The veteran was later provided a medical examination in July 
2000 during which his upper extremities were found to be 
normal, yet he was reported to have chronic left shoulder 
pain/impingement syndrome.  He was also afforded a medical 
examination in April 2001 during which no clinical 
abnormalities of the upper extremities were found, but it was 
once again noted that the veteran had chronic bilateral 
shoulder pain/impingement syndrome status post physical 
therapy.  The veteran reported having a medical history of 
left shoulder pain.

The veteran was afforded a VA general medical examination in 
January 2002 at which time he complained of having 
intermittent pain in his shoulders several times a month or a 
week.  The examiner also noted that the veteran has injured 
his left shoulder in 1984 when his tank flipped over.  
Although the veteran indicated that he had bruised his 
shoulder, he did not recall receiving any treatment at that 
time.  A physical examination revealed full range of motion 
of the right shoulder without pain.  The veteran's left 
shoulder had forward elevation to 160 degrees, abduction to 
140 degrees, internal rotation to 70 degrees, and full 
external rotation.  The veteran stated that he had pain at 
the end of abduction and internal rotation.  X-rays were also 
obtained of the veteran's shoulders, which showed the bones 
to have a normal density and the soft tissue planes to be 
intact.  The humeral head and shoulder girdles were normally 
aligned, and there were no fractures.   The radiologist 
listed his impression as a normal radiographic examination of 
both shoulders, and the examiner commented that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof.


Law and Analysis

The veteran contends that he is entitled to service 
connection for a bilateral shoulder disorder.  More 
specifically, he claims that he has a current bilateral 
shoulder disorder that is related to his military service.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
bilateral shoulder disorder.  The Board acknowledges that the 
veteran had symptomatology in service, which was diagnosed as 
impingement syndrome; however, since his separation, the 
veteran has not been shown to have any bilateral shoulder 
disorder.  In this regard, the veteran has not submitted any 
post-service medical evidence that indicates he sought 
treatment for either of his shoulders or that he has a 
current diagnosis of a bilateral shoulder disorder.  
Significantly, the January 2002 VA examiner commented that 
there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic shoulder disorder or 
residuals thereof.  As such, the only evidence contained in 
the claims file is the veteran's assertions that he currently 
has a bilateral shoulder disorder related to service, which 
he first raised when he filed his claim.  Further, to the 
extent that the veteran does have any shoulder pain, the 
Board observes that pain alone, without a diagnosed 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, the medical evidence of 
record fails to demonstrate that the veteran currently has a 
bilateral shoulder disorder.  

In the absence of competent medical evidence of a present 
disability in this case, there can no be no valid claim for 
service connection. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a bilateral shoulder disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a bilateral shoulder disorder is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he has currently has a bilateral shoulder 
disorder that is related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a bilateral shoulder disorder is 
denied.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the record contains no document that 
informs the veteran of the information or evidence necessary 
to substantiate his claim for service connection for 
folliculitis as well as which evidence the VA would seek to 
provide and which evidence the claimant is to provide.  The 
Court has indicated that such specific notice is required to 
comply with the VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Given the guidance from the Court, this 
procedural error must be addressed prior to final appellate 
review.

The Board also observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for folliculitis.  Service medical records 
indicate that the veteran sought treatment in February 1995 
with complaints of hyperpigmented maculopapipular lesions 
that became itchy during cold weather or when he wore 
sweaters.  It was also noted at that time that he had been 
complaining of a rash on his chest, back, and stomach since 
1992.  A pathology report shows that the veteran returned for 
a follow-up appointment one week later at which time a 
specimen of skin on his right trunk was taken, and he was 
diagnosed with pityrosporum folliculitis.  The Board also 
notes that a January 2002 VA general medical examination 
found the veteran to have very mild, scattered papules over 
his anterior chest and the sides of his abdomen with 
increased pigmentation.  There was also some scale between 
the veteran's left fourth and fifth toes.  However, the 
evidence of record does not include a medical opinion as to 
whether the veteran currently has folliculitis that is 
related to his symptomatology in service or is otherwise 
etiologically related to his military service.  Therefore, 
the Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any skin disorder that may be present.

In addition, the Board observes that the veteran was provided 
a VA general medical examination in January 2002 in 
connection with his claim for service connection for 
residuals of a fracture of the right ring finger; however, 
the Board finds the examiner's opinion to require further 
clarification.  In this regard, the January 2002 VA examiner 
opined that the veteran did not have any residuals of a 
fracture of the right ring finger, yet his objective findings 
included two scars on the right ring finger and 12 degrees of 
ulnar deviation at the distal interphalangeal joint.  There 
was also stated tenderness on the tip of the finger to 
palpation as well as a slight irregular shape of the nail at 
the radial aspect of the right ring finger that was secondary 
to an old injury.  The Board further notes that the veteran's 
service medical records show he sprained his right ring 
finger in March 1982, yet the examiner indicated that there 
were no records available for review.  As such, the evidence 
of record does not include a medical opinion based on a 
complete review of the claims file that specifically 
addresses whether the veteran's current symptomatology is 
related to his military service.  Therefore, the Board is of 
the opinion that a clarifying medical opinion is necessary 
for the purpose of determining the nature and etiology of any 
right ring finger symptomatology that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or evidence 
necessary to substantiate his claim 
for service connection for 
folliculitis, and the division of 
responsibilities between the VA and 
the veteran for obtaining evidence.  
The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A. (West 2002), and any applicable 
legal precedent. 

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any skin 
disorder that may be present.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to identify any 
current skin disorder.  For each 
current disorder, the examiner should 
indicate whether it is at least as 
likely as not that the disorder is 
etiologically related to the 
veteran's symptomatology in service 
or is otherwise related to his 
military service. 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The veteran's claims folder 
should be referred to the January 
2002 VA examiner, or if unavailable, 
to another suitably qualified VA 
examiner, for a clarifying opinion as 
to the nature and etiology of any 
residuals of a fracture of the right 
ring finger that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment as to 
whether the veteran's current right 
ring finger symptomatology is at 
least as likely as not etiologically 
related to the symptomatology shown 
in his service medical records or is 
otherwise related to his military 
service.    

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


